Name: Commission Regulation (EC) NoÃ 760/2007 of 29 June 2007 amending for the 80th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  criminal law;  civil law
 Date Published: nan

 30.6.2007 EN Official Journal of the European Union L 172/50 COMMISSION REGULATION (EC) No 760/2007 of 29 June 2007 amending for the 80th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 8 June 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 732/2007 (OJ L 166, 28.6.2007, p. 13). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: 1. Salem Nor Eldin Amohamed Al-Dabski (alias (a) Abu Al-Ward, (b) Abdullah Ragab, (c) Abu Naim). Address: Bab Ben Ghasheer, Tripoli, Libya. Date of birth: 1963. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 1990/345751 (Libyan passport). Other information: Mothers name is Kalthoum Abdul Salam Al-Shaftari. 2. Said Youssef Ali Abu Aziza (alias Abdul Hamid, Abu Therab). Date of birth: 1958. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 87/437555 (Libyan passport). Other information: Married to a Sanaa Al-Gameii. 3. Aly Soliman Massoud Abdul Sayed (alias (a) Ibn El Qaim, (b) Mohamed Osman, (c) Adam). Address: Ghout El Shamal, Tripoli, Libya. Date of birth: 1969. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport number: 96/184442 (Libyan Passport). Other information: Married to Safia Abdul El Rahman (Sudanese citizen).